The opinion of the court was delivered by
Parker, J.
The bill is brought by certain heirs-at-law of Marianne Obry, deceased, and seeks to have set aside two deeds made by her in her lifetime to the defendants, Sophie and Frank Hetzel, as having been procured by fraud and undue influence. The sole ground on which the demurrer, which was overruled below, is rested in this court is that “the court of chancery is without jurisdiction to grant the relief prayed for in the bill.” Counsel very properly does not deny that if the bill presented simply the case set forth above, the court of chancery would have full jurisdiction, but maintains that because the bill alleges, in addition, that after the deeds attacked were made, the decedent, through fraud, undue influence, and duress of said defendants, and while mentally incompetent to do so, made a paper-writing purporting to be a will, devising to the said defendants the same property de*282scribed in the deeds, which paper has been offered for probate, but is awaiting adjudication by reason of a caveat filed by one of complainants; that complainants have thereby shown that they have no standing as heirs-at-law to attack the deeds, and can have none until (in the language óf counsel) the will, which complainants admit exists, is set aside. But this is manifestly not so, as complainants have made no such admission. On the contrary, they set up facts which necessarily negative the idea that there is any lawful will, and indicate that the paper in question is not the mil of Marianne Obry because of the fraud, undue influence, &c., set up in the bill; and this the demurrer necessarily admits. For the purposes of this demurrer, therefore, complainants stand as if no paper testamentary in form had ever been signed.
The order brought up will be affirmed, with costs.
For affirmance — Tim Ci-iief-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgi-i, Vroom, Congdon — 13.
For reversal — None.